DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04/19/2021 has been entered.

Information Disclosure Statement
The information disclosure statement submitted on 07/28/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The Amendment filed 04/19/2021 has been entered. Claims 14 and 28 are  canceled. Claims 1-2, 4-13, 15-17, 19-27 and 29 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 10-13, 15-17 and 24-27 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber et al. (hereinafter Wollenweber), US 2005/0267348A1, in view of Sadakane et al. (hereinafter Sadakane), US 2014/0126686 A1, further in view of Raman et al (hereinafter Raman), US 20180144823 A1.

Regarding independent claim 1, Wollenweber teaches a method of automatically determining an imaging protocol (para [0001] “This invention relates generally to medical imaging systems and, more particularly, to automatically selecting a scan protocol for medical imaging systems”; para [0005] “The method includes receiving patient information, automatically selecting an imaging protocol based on the received information, and performing an imaging scan of the patient using the automatically selected imaging protocol”), the method comprising:
receiving, via a user-interface (Fig. 3, 302; para [0020] describes inputs are received from an operator interface 302), a scan request (para [0016] commands and scanning parameters are received; Fig. 3, 54; para [0020] “receive one or more inputs from an operator interface 302”; [0021] “the indication of the PET scan from a doctor and entered through operator interface 302”) including a region-of-interest definition (para [0016] “receives scanning parameters from an operator”; para [0021] “Automatic protocol selector 54 also receives patient and/or scan data through operator interface 302 … operator interface may include a display 305 wherein graphical icons may be displayed to select whether the protocol is for abdomen, chest, head-thigh, head-foot, whole body, and selection of a landmark.”);
determining, via a controller (Fig. 2, 36; para [0018] “functions performed by automatic protocol selector 54 may be incorporated into functions performed by, for example computer 36. Accordingly automatic protocol selector 54 may be embodied in a software code segment executing on a multifunctional processor or may embodied in a combination of hardware and software”) and based on the scan request …, at least one selected from a group consisting of an imaging protocol and an imaging parameter (para [0022] “Automatic protocol selector 54 then automatically selects, using the entered data, an optimal protocol from a plurality of pre-programmed protocols that include parameters for various intended uses of imaging system 10”; para [0035] “determine an AFOV of a scan”); and
performing, via an imaging device … (Fig. 1, 11, 12; para [0013] “imaging system 10 is a multi-modal imaging system and includes a first modality unit 11 and a second modality unit 12. Modality units 11 and 12 enable system 10 to scan an object, for example, a patient, in a first modality using first modality unit 11 and to scan the object in a second modality using second modality unit 12”), a scan of a patient based on the 
Wollenweber does not explicitly disclose a dental imaging scan request includes a modality selection.
However, in the same field of endeavor, Sadakane teaches the dental imaging scan request includes a modality selection (para [0111] “There are various modes in the X-ray photography, and the mode may be selected by the manipulation of the manipulation display part 61”; Fig. 10, MSW; paras [0135]-[0136]; Fig. 11; [0146]-[0150] describes a view indicating a photographic region setting screen 300 used to set the photographic region CA).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing photographic region setting screen user interface to provide various mode selection as suggested in Sadakane into Wollenweber’s system because both of these systems are addressing the need of providing a technology for enabling more diagnostic information on part of the row of teeth or the gum from the identical frame data, and by incorporating the teaching of Sadakane into Wollenweber would improve the integrity of Wollenweber's system by providing selectable options for a scan request (Sadakane, para [0051]).

However, in the same field of endeavor, Raman teaches determining the imaging protocol is based on a type of imaging device to be used (Fig. 2, 210, 212; para [0040] “provide systems and methods for managing imaging protocols for a fleet of imaging devices”; [0080] “the equipment registry 212 registers imaging devices (e.g., CT scanner 232, MR scanner 234, X-ray acquisition system 236) with the protocol manager 210. The push/pull orchestrator 214 coordinates pulling protocols from registered devices to the device protocols database 222”); and performing, via an imaging device of the type of imaging device to be used, a scan of a patient based on the imaging protocol ([0068] describes an imaging protocol includes and/or is coupled, paired, combined, and/or otherwise associated with clinical instructions. Clinical instructions indicate what is to be done to perform a scan according to a certain imaging protocol including parameters, how to scan, what to do with the patient, etc).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of a cloud-based imaging protocol manager that manages imaging protocols across multiple Imaging devices as suggested in Raman into Wollenweber and Sadakane’s system because both of these systems are addressing the need of facilitating the automatic selection of an imaging protocol based on the received information, and by incorporating the teaching of Raman into Wollenweber and Sadakane would improve the integrity of  and Sadakane's system by managing imaging protocols across multiple Imaging devices (Raman, para [0041]).

Regarding dependent claim 2, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Sadakane further teaches wherein the region-of-interest definition includes at least one selected from a group consisting of a single tooth, a range of teeth, a jaw, both jaws, and a whole dentition and temporomandibular joint (TMJ) (Fig. 11; para [0146] “an upper and lower jaw selection portion 320, a selection range setting portion 330, and a condition setting portion 340”; para [0148] “The upper and lower jaw selection portion 320 includes an UPPER button 321 for setting the photographic region CA to the upper jaw, a FULL button 322 for setting the photographic region CA to the upper jaw and lower jaw, and a LOWER button 323 for setting the photographic region CA to the lower jaw”; Fig. 12; para [0159]; Fig. 13; [0165]).

Regarding dependent claim 10, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Wollenweber further teaches wherein the step of determining, via the controller, the imaging protocol based on the scan request includes determining a field-of-view (Fig. 5, 508; para [0035]).

 dependent claim 11, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. 
Sadakane further teaches wherein the field-of-view is based on a region-of-interest definition (para [0198]-[0200]).

Regarding dependent claim 12, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 10 that is incorporated. 
Sadakane further teaches wherein the field-of-view includes at least one selected from the group consisting of a field-of-view size and a field-of-view position (Fig. 3; para [0234]).

Regarding dependent claim 13, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
Wollenweber further teaches wherein the step of determining, via the controller, the imaging protocol based on the scan request includes determining at least one selected from a group consisting of an image parameter and a technique factor (para [0034] “an emission frame time duration and/or a transmission frame time duration”; para [0036]; para [0018] “An automatic protocol selector 54 is communicatively coupled to DAS 32 and image reconstructor 34 to transmit settings and parameters for use by 

Regarding dependent claim 15, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated.
Sadakane further teaches wherein the region-of-interest definition includes at least one selected from a group consisting of a name of a tooth, a number of a tooth, a selection from a list, and an input from a user (Fig. 13, 313B, tooth number; para [0165]; para [0234] “a number allocated to each tooth on the region screen is designated”; Fig. 11, 331; para [0152]).

Regarding independent claim 16, it is a system claim that corresponding to the method of claim 1. Therefore it is rejected for the same reason as claim 1 above. Wollenweber further teaches a controller including a processor and a memory (Fig. 2, 36, 52; para [0017]).

Regarding dependent claim 17, it is a system claim that corresponding to the method of claim 2. Therefore it is rejected for the same reason as claim 2 above.

Regarding dependent claim 24, it is a system claim that corresponding to the method of claim 10. Therefore it is rejected for the same reason as claim 10 above.

dependent claim 25, it is a system claim that corresponding to the method of claim 11. Therefore it is rejected for the same reason as claim 11 above.

Regarding dependent claim 26, it is a system claim that corresponding to the method of claim 12. Therefore it is rejected for the same reason as claim 12 above.

Regarding dependent claim 27, it is a system claim that corresponding to the method of claim 13. Therefore it is rejected for the same reason as claim 13 above.

Regarding dependent claim 29, it is a system claim that corresponding to the method of claim 15. Therefore it is rejected for the same reason as claim 15 above.

Claims 4-9 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wollenweber, in view of  Sadakane, further in view of Raman as applied in claims 1 and 16, further in view of FOO et al. (hereinafter FOO), US 2013/0090946A1.

Regarding dependent claim 4, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
The combination of Wollenweber, Sadakane and Raman does not explicitly disclose wherein the user-interface is located at a first location.
 teaches wherein the user-interface (Fig. 1, 102) is located at a first location (para [0022] “The workstation 102 may be located at a physician's office, a hospital, or other medical facility. In one embodiment, the workstation 102 may be a portable workstation that is capable of being transported to a patient's home, a nursing home, a rural area or any other area with limited access to a doctor's office”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a user interface to send a scan request remotely from the imaging device as suggested in FOO into Wollenweber, Sadakane and Raman’s system because both of these systems are addressing the need of providing a user interface to remotely control the imaging device, and by incorporating the teaching of FOO into Wollenweber, Sadakane and Raman would improve the integrity of Wollenweber, Sadakane and Raman's system by enabling the scan request machine and imaging scanning machine communicating through a computing network (FOO, para [0031]).

Regarding dependent claim 5, the combination of Wollenweber, Sadakane, Raman and FOO teaches all the limitations as set forth in the rejection of claim 4 that is incorporated.
FOO further teaches wherein the imaging device is located at a second location (Fig. 1, 107; para [0028] “the imaging system 107 may be located at a remote imaging facility, such as a dedicated imaging center”; para [0024] “The registration module 106 may be located at an imaging facility wherein the patient scan is to take place. 

Regarding dependent claim 6, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
The combination of Wollenweber, Sadakane and Raman does not explicitly disclose wherein the user-interface, controller, and imaging device are communicatively coupled to one another via a network.
However, in the same field of endeavor, FOO teaches wherein the user-interface, controller, and imaging device are communicatively coupled to one another via a network (para [0028] “the scan information and the patient information are electronically transmitted via a secure network or the like”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a user interface to send a scan request remotely from the imaging device as suggested in FOO into Wollenweber, Sadakane and Raman’s system because both of these systems are addressing the need of providing a user interface to remotely control the imaging device, and by incorporating the teaching of FOO into Wollenweber, Sadakane and Raman would improve the integrity of Wollenweber, Sadakane and Raman's system by enabling the scan request machine and imaging scanning machine communicating through a computing network (FOO, para [0031]).

 dependent claim 7, the combination of Wollenweber, Sadakane and Raman teaches all the limitations as set forth in the rejection of claim 1 that is incorporated. 
The combination of Wollenweber, Sadakane and Raman does not explicitly disclose further comprising receiving a patient selection.
However, in the same field of endeavor, FOO teaches further comprising receiving a patient selection (Fig. 1, 104, 110; para [0040]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of providing a user interface to send a scan request remotely from the imaging device as suggested in FOO into Wollenweber, Sadakane and Raman’s system because both of these systems are addressing the need of providing a user interface to remotely control the imaging device, and by incorporating the teaching of FOO into Wollenweber, Sadakane and Raman would improve the integrity of Wollenweber, Sadakane and Raman’s system by enabling the scan request machine and imaging scanning machine communicating through a computing network (FOO, para [0031]).

Regarding dependent claim 8, the combination of Wollenweber, Sadakane, Raman and FOO teaches all the limitations as set forth in the rejection of claim 7 that is incorporated.
FOO further teaches wherein the step of receiving the patient selection is performed via a second user-interface (Fig. 1, 110; para [0040]).

 dependent claim 9, the combination of Wollenweber, Sadakane, Raman and FOO teaches all the limitations as set forth in the rejection of claim 8 that is incorporated.
FOO further teaches wherein the user-interface and the second user-interface are the same (para [0031]).

Regarding dependent claim 19, it is a system claim that corresponding to the method of claim 4. Therefore it is rejected for the same reason as claim 4 above.

Regarding dependent claim 20, it is a system claim that corresponding to the method of claim 5. Therefore it is rejected for the same reason as claim 5 above.

Regarding dependent claim 21, it is a system claim that corresponding to the method of claim 6. Therefore it is rejected for the same reason as claim 6 above.

Regarding dependent claim 22, it is a system claim that corresponding to the method of claim 7. Therefore it is rejected for the same reason as claim 7 above.

Regarding dependent claim 23, it is a system claim that corresponding to the method of claim 8. Therefore it is rejected for the same reason as claim 8 above.

Response to Arguments
Applicant's arguments filed 04/19/2021 have been fully considered.

(2) Regarding to claim 1, Applicant argues that Wollenweber, Sadakane, and Raman, taken alone or in combination, fail to disclose or suggest "receiving, via a user-interface, a dental imaging scan request including a region-of-interest definition and a modality selection; determining, via a controller and based on the scan request and a type of imaging device to be used, at least one selected from a group consisting of an imaging protocol and an imaging parameter; and performing, via an imaging device of the type of imaging device to be used, a scan of a patient based on the imaging protocol wherein the imaging protocol includes a field-of- view." Applicant further argues Wollenweber is in the field of nuclear medical imaging, and thus cannot be compared to x-ray dental imaging (and thus the use of a modality selection).
As to point (2), Examiner respectfully disagrees. Wollenweber teaches automatically selecting an imaging protocol based on patient information, and performing an imaging scan of the patient using the automatically selected imaging protocol (Abstract; Fig. 3; [0020]-[0022]). In response to applicant's argument that Wollenweber is in the field of nuclear medical imaging, and thus cannot be compared to x-ray dental imaging (and thus the use of a modality selection), a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

As to point (3), Examiner respectfully disagrees. Wollenweber teaches performing, via an imaging device … (Fig. 1, 11, 12; para [0013]), a scan of a patient based on the imaging protocol ([0005]; [0022]) wherein the imaging protocol includes a field-of-view (Fig. 5, 508; paras [0035]-[0038]). Sadakane teaches the dental imaging scan request includes a modality selection (para [0111]; Fig. 10, MSW; paras [0135]-[0136]; Fig. 11; [0146]-[0150]). Raman teaches determining the imaging protocol is based on a type of imaging device to be used (Fig. 2, 210, 212; para [0040]; [0080]); and performing, via an imaging device of the type of imaging device to be used, a scan of a patient based on the imaging protocol ([0068]). Thus Wollenweber, in view of Sadakane, and further in view of  Raman teaches claim 1.
Similar arguments have been presented for independent 16. Thus, Applicant’s arguments are not persuasive for the same reasons.
Applicant states that dependent claims 2, 4-13, 15 and 17, 19-28, 29 depends from one of claims 1 and 16, and thus, are allowable in view of the remarks set forth 

Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Toimela (US 2015/0164446 A1) teaches generating digital dental panoramic images from multiple frame images acquired during a dental panoramic imaging scan about a patient's head.
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY P HOANG whose telephone number is (469)295-9134.  The examiner can normally be reached on M-TH 8:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JENNIFER WELCH can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY P HOANG/Examiner, Art Unit 2143                                                                                                                                                                                                        
/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143